Citation Nr: 0924240	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  98-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the ratings for bilateral pes 
planus, currently assigned staged ratings of 10 percent prior 
to February 24, 2004 and 30 percent from that date.  

2.  Entitlement to a compensable rating for postoperative 
right inguinal hernia.

3.  Entitlement to a compensable rating for postoperative 
left inguinal hernia. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1976 to November 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1997 rating decision by the Los Angeles RO that, in part, 
granted service connection for bilateral pes planus and for 
postoperative residuals of bilateral inguinal hernia repair, 
rated 0 percent on each side.  In January 2000, the case was 
remanded for additional development.  An April 2003 rating 
decision granted increased the rating for bilateral pes 
planus to 10 percent, effective from the date of grant of 
service connection.  A March 2004 rating decision further 
increased the rating for bilateral pes planus to 30 percent, 
effective February 24, 2004.  In August 2004 and July 2005, 
the case was remanded for scheduling of a Travel Board 
hearing.  Such hearing was held before the undersigned in 
June 2006; a transcript of the hearing is associated with the 
claims file.  In August 2006, these matters were remanded for 
additional development.  The Veteran's claims file is now in 
the jurisdiction of the Roanoke RO.


FINDINGS OF FACT

1.  At no time prior to February 24, 2004, is the Veteran's 
bilateral pes planus shown to have been more than moderate; 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities were not shown.

2.  At no time from February 24, 2004, is the Veteran's 
bilateral pes planus shown to have been more than severe; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation were not shown; there has been 
improvement with orthotics.

3.  Throughout the appeal period the Veteran's bilateral post 
surgical repair inguinal hernias are not shown to have been 
manifested by recurrence on either side; prior to March 30, 
2009 the surgical scars are not shown to have been painful on 
examination or to have caused any impairment of function; 
from March 30 2009, each surgical scar is reasonably shown to 
have been tender on examination; the scars are superficial, 
linear, and do not cause limited motion.  


CONCLUSIONS OF LAW

1.  Increases in the staged ratings for pes planus of 10 
percent prior to February 24, 2004 and 30 percent from that 
date are not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.7, 4.71a, Diagnostic Code (Code) 5276 
(2008).

2.  The Veteran's postoperative right inguinal hernia 
warrants "staged" ratings of 0 percent prior to March 30, 
2009, and 10 percent from that date.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Code 7338, 
4.118, Code 7804  (as in effect prior to, and from, August 
30, 2002).

3.  The Veteran's postoperative left inguinal hernia warrants 
staged ratings of o percent prior to March 30, 2009, and 10 
percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.114, Code 7338, 4.118, Code 7804 
(as in effect prior to, and from, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

As the rating decision on appeal granted service connection 
for the disabilities at issue, and assigned a rating and 
effective date of award for each, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
February 1998 statement of the case (SOC) provided notice on 
the "downstream" issues of entitlement to increased initial 
ratings, and March 2004 and May 2009 supplemental SOCs 
(SSOCs) readjudicated the matters after additional 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record.  He 
has not alleged that notice in this case was less than 
adequate.  See Godwin v. Peake, 22 Vet. App. .128. 137 
(2008).  

The Veteran's service treatment records (STRs) and 
postservice (VA) treatment records are associated with his 
claims file.  VA has arranged for the Veteran to be examined.  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where the determination involves the initial rating assigned 
with a grant of service connection, consideration must be 
given to whether "staged" ratings are warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  For the Veteran's pes 
planus, the RO has assigned staged ratings of 10 percent 
prior to February 24, 2004, and 30 percent from that date.  
For his postoperative bilateral inguinal hernias, the RO has 
assigned a 0 percent rating throughout.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

III. Factual Background and Analysis

Bilateral Pes Planus

Prior to February 24, 2004

Pes planus (flatfoot) is rated under Code 5276, which 
provides for a 10 percent rating, when moderate, whether 
unilateral or bilateral, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  When bilateral 
pes planus is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is to be 
assigned.  When bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is to be assigned.  
38 C.F.R. § 4.71a.

On February 2001 VA examination, the Veteran complained of 
occasional bilateral foot pain and pain in the anterolateral 
aspect of both lower extremities.  He reported he was treated 
with orthotics by a podiatrist in the Navy, which he wore 
with military boots, but not all of the time.  It was noted 
that when the Veteran was in the stance position he had a pes 
planus valgus position in both feet.  There were no 
contractures of the tendons and no hypertrophic spur 
formation.  The Veteran was able to squat, heel and toe 
raise, and ambulate on his heels without difficulty.  His 
feet assumed a somewhat pronated position in a weight bearing 
stance position.  The Achilles tendon revealed mild lateral 
bowing with mild valgus positioning of the calcaneus.  X-rays 
revealed mild calcaneal spurring, and retrocalcaneal at the 
insertion of the Achilles tendon of the right heel.  The 
impression was acquired pes planus valgus deformity, 
bilaterally, mildly symptomatic.  

This evidence does warrant a rating in excess of 10 percent 
for any period of time prior to February 24, 2004.  The 
Veteran only experienced occasional pain in his feet.  There 
was no indication of accentuated pain on manipulation and 
use.  He was able to assume various weight bearing positions 
(i.e.., on toes, heels, etc.) without difficulty.  While his 
feet were pronated with weight bearing, they did not show 
marked deformity required for the next higher rating.  There 
was no swelling noted, and no report of characteristic 
callosities.  Severe pes planus was not shown, and a rating 
in excess of 10 percent prior to February 24, 2004 is not 
warranted.  

From February 24, 2004

On February 24, 2004 VA examination, the Veteran complained 
of persistent stiffness in his feet.  He had stopped using 
orthotic devices as they did not seem to help much.  He also 
did not use shoe inserts or braces.  The examination revealed 
some callous formation and some tenderness located at the 
plantar surfaces of the heel, bilaterally.  This seemed to be 
the location where he developed pain.  X-rays revealed pes 
planus with loss of the normal arch.  There was no hallux 
valgus or hallux varus deformity.

An April 2006 VA treatment note indicates the Veteran sought 
enrollment in a foot clinic due to his chronic bilateral foot 
and ankle pain.  He took Motrin as needed.  In May 2006, he 
was referred for a podiatry consult due to complaints of heel 
and ankle pain.  He wore casual shoes and had a wide based 
gait and abducted knees in relationship to his hip, but did 
not have an antalgic gait.  His pedal pulses were palpable 
bilaterally, and there was slight edema on the dorsum of the 
foot to the ankle, bilaterally.  The skin was intact, and 
there were no open lesions or macerations.  There was 
decreased arch with slight pop dorsum aspect on both feet.  
X-rays revealed small Achilles enthesiophyte, bilaterally.  
The Veteran was advised of the importance of keeping his body 
weight under control and wearing proper shoe gear since his 
feet received the full impact of his biomechanical hip 
related problem.  He was advised to consult with prosthetics 
for.  

At the June 2006 Travel Board hearing, the Veteran testified 
that he had orthotics recommended, and would be getting molds 
of his feet.  

On February 2007 VA examination, the Veteran complained of 
pain in his feet from his heels to the arch area, weakness, 
stiffness, daily feet swelling, fatigability and lack of 
endurance.  There was no heat or redness.  He reported there 
was no pain at rest; but with standing for approximately one 
hour or walking about 100 feet he developed severe pain in 
his heels.  He used Motrin with flare-ups, which occurred 
approximately every 3 weeks.  At such times his pain was 
rated as 7 out of 10 and the flares lasted 2 days.  The 
episodes were precipitated by walking and alleviated by warm 
baths, rest, and Motrin.  He held a full time job as an 
engineer that involved a lot of walking.  He wore corrective 
inserts in his boots for work and gel inserts in all of his 
shoes.  He indicated he was unable to walk without the gel 
inserts or the inserts in his boots and that these provided 
him with about 40 percent relief.  All toes were normal and 
without functional loss.  Palpation of the foot with the 
Veteran in the sitting position was unremarkable.  The 
examiner was unable to palpate hard enough to reproduce the 
pain, but when the Veteran stood up he got pain in his heels, 
in his flattened arches, and up into his shins.  There were 
no edema, instability, weakness, or tenderness.  The 
Veteran's gait appeared normal, and he did not have 
functional limitations.  He was unable to heel walk during 
the examination due to pain.  He did not have any unusual 
calluses or breakdown, but his shoes had an unusual wear 
pattern in that the external areas of heels of both shoes 
showed increased wear.  There were no skin or vascular 
changes.  The Veteran's posture on standing, squatting, 
supination, pronation, and arising on toes was normal, but he 
had difficulty rising on his heels due to pain from the 
spurs.  He had bilateral flat feet both with weight bearing 
and non-weight bearing.  Alignment of the Achilles tendon was 
normal, and no varus or valgus abnormality was noted.  There 
was no forefoot or midfoot misalignement or hallux valgus.  

On March 2009 VA examination, the Veteran's complaints were 
noted to be consistent with previous VA examination.  
Bilaterally, all toes were normal and there was no functional 
loss of any toe.  Palpation of the foot with the Veteran 
sitting showed notable discomfort to palpation of both ankles 
on the lateral aspect, over the Achilles tendon, and both 
heels and arches.  When he stood up, his pain worsened in his 
heels, in his flattened arches, and up into his shins.  There 
were no edema, instability, or weakness.  The Veteran's gait 
appeared normal, but he did have functional limitations as he 
was unable to heel walk due to pain.  He did not have any 
breakdown, but had bilateral calluses over the fifth 
metatarsal (that was thickened but nontender).  There was an 
unusual shoe wear pattern as noted on prior examination.  

At the outset, the Board notes that there was no significant 
fluctuation in the status of the Veteran's bilateral pes 
planus since February 24, 2004 so as to warrant assignment of 
an additional staged rating.  See Fenderson, supra.

At no time during this period has the Veteran's bilateral pes 
planus demonstrated marked pronation.  Examination findings 
revealed some tenderness (see February 2004 report), but not 
extreme tenderness of the plantar surfaces of the feet.  
Severe spasms of the tendo Achilles have not been shown.  VA 
examinations have revealed no evidence of marked deformity.  
Moreover, the record reflects the Veteran uses orthotics at 
work (presumably they provide relief).  Thus, based on the 
objective evidence, the criteria for the next higher (50 
percent) rating for bilateral pes planus are not met, and 
such rating is not warranted.

There is no objective evidence or allegation in the record 
that regular schedular criteria are inadequate (the symptoms 
shown are all encompassed by the schedular criteria), or that 
the disability picture presented is exceptional.  See  Thun 
v. Peake, 22 Vet.App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321.

Postoperative Bilateral Inguinal Hernia Repair

On February 2004 VA examination, the examiner noted the 
Veteran had inguinal hernia repairs in 1977 and 1979.  He 
reported that they had not been bothering him much, and that 
he was careful not to overexert himself or cough too hard due 
to concern about his hernias.  He had no recurrence of the 
hernias since the surgeries.  A physical examination revealed 
no appreciable hernia and no ventral hernia.  

At a June 2006 Travel Board hearing, the Veteran testified 
that he was unaware of whether he developed any hernias after 
they were previously surgically repaired.  He stated that the 
scars were tender and painful.  The area hurt to touch, but 
he had not seen a doctor because he became used to the pain.  

On February 2007 VA examination, the Veteran reported that 
when he went to the gym and did weight lifting or did heavy 
activities, he had a straining feeling in the bilateral groin 
area where the scars were.  Examination revealed no evidence 
of recurrent hernias.  The examiner could only see the scar 
on the right as the left was hidden by an intertriginous 
fold.  The examiner was unable to elicit tenderness with 
palpation.  The Veteran stated he felt mild strain in the 
areas only with intra-abdominal pressure.  The right scar was 
slightly lighter than the surrounding skin; approximately 3 
cm; nontender; not raised, depressed, inflamed, or adherent 
to any underlying skin; and not disfiguring.  The examiner 
was not able to reproduce the increased discomfort in intra-
abdominal pressure on examination.  

On March 2009 VA examination, it was noted that there was no 
recurrence of the hernias.  The examiner could see both the 
left and right scars in the groin areas.  They were well 
healed and slightly tender to deep palpation.  The Veteran 
reported the pain worsened with intra-abdominal pressure with 
lifting and strenuous activity.  The scars were slightly 
lighter than the surrounding skin; approximately 9 cm in 
length; not raised, depressed, inflamed, or adherent to 
underlying tissue; and not disfiguring.

Inguinal hernia is rated under Code 7338, which provides a 10 
percent rating if the hernia is postoperative, recurrent, 
readily reducible, and well supported by a truss or a belt.  
Higher ratings require a small recurrent hernia that is not 
well supported, or not readily reducible, or has more severe 
pathology.  38 C.F.R. § 4.114.

The above-outlined schedular criteria for rating inguinal 
hernia require recurrence of the hernia to warrant a 
compensable rating.  As the Veteran is not shown to have had 
recurrence of a right or left inguinal hernia at any time 
during the appeal period (or since surgical repair), a 
compensable rating under Code 7338 clearly is not warranted.

The Board is required to look to any alternate criteria which 
might provide for a compensable rating(s) for the 
postoperative hernias.  The Veteran had testified that his 
right and left inguinal hernia repair scars are painful.  The 
portion of VA's Schedule for Rating Disabilities pertaining 
to evaluations of skin disorders has been revised.  38 C.F.R. 
§ 4.118, was amended, effective August 30, 2002, and now 
includes new rating criteria for skin disorders, found at 
Codes 7800 - 7804.

Prior to August 30, 2002, Code 7804 provided a [maximum] 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration); Code 7805 provides for 
scars to be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118.

Under the revised criteria, a superficial, scar that is 
painful on examination warrants a [maximum] 10 percent 
rating.  Under Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Code 7804 (effective August 30, 2002).  Code 7805 
remained essentially unchanged, and provides for rating based 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118.

The Board finds that the evidence reasonable shows that a 10 
percent rating is warranted for the Veteran's left and right 
inguinal hernia repair scars, each, from the March 30, 2009 
date of the VA examination.  Such findings approximate (at 
least, if not fully satisfying) the criteria for a 10 percent 
rating under Code 7804, warranted the assignment of a 10 
percent rating for each herniorrhaphy scar.  See 38 C.F.R. 
§ 4.7.  

A compensable rating is not warranted prior to that date 
under either the earlier or the revised version of § 4.118, 
as prior to March 30, 2009 the scars were not objectively 
shown to be painful.  As noted, 10 percent is the maximum 
schedular rating allowed under Code 7804.  Notably, there is 
no evidence that the scars result in limitation of function.  
See 38 C.F.R. § 4.118 (effective August 30, 2002).  

[A separate rating is warranted for each scar because, under 
the revised version, Note 1 following Code 7802 states that 
scars in widely separated areas as on two or more extremities 
or on anterior and posterior surfaces of extremities or trunk 
will be separately rated and combined in accordance with 
§ 4.25.  See 38 C.F.R. § 4.118 (effective August 30, 2002).  
Here, the scars are on opposite ends of the midline.] 

There is no objective evidence or allegation in the record 
that regular schedular criteria are inadequate, or that the 
disability picture presented is exceptional.  The symptoms 
shown are entirely encompassed by the criteria for the 10 
percent ratings assigned.  Consequently, referral for 
extraschedular consideration is not warranted.  






ORDER

Increases in the initial staged ratings assigned for 
bilateral pes planus are denied.

A staged increased rating of 10 percent from March 30, 2009, 
is granted for the Veteran's right postoperative inguinal 
hernia (for the surgical scar), subject to the regulations 
governing payment of monetary awards.

A staged increased rating of 10 percent from March 30, 2009, 
is granted for the Veteran's left postoperative inguinal 
hernia (for the surgical scar), subject to the regulations 
governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


